Citation Nr: 0307400	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  96-26 851	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chronic blepharitis and 
nasolacrimal duct obstruction as secondary to exposure to 
mustard gas.  

(The issue of vacating the Board's August 23, 2001, decision 
is the subject of a separate decision by the Board of 
Veterans' Appeals)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to April 
1947.

In an August 23, 2001, decision, the Board of Veterans' 
Appeals (Board) denied service connection for chronic 
blepharitis and nascolacrimal duct obstruction, as secondary 
to exposure to mustard gas.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans' 
Claims (Court).  

While the case was pending at the Court, the pro se 
appellant's spouse notified the Court in August 2002 of the 
veteran's death in March 2002 and moved for an extension of 
time until September 2002 to file a brief.  In August 2002, 
the Court held in abeyance the motion for an extension and 
ordered the veteran's spouse to provide the court with a copy 
of the veteran's death certificate and show cause why the 
August 23, 2001, Board decision should not be vacated and the 
appeal dismissed for lack of jurisdiction.  The veteran's 
spouse did not respond.  In a November 2002 order, the Court 
denied the spouse's August 2002 motion for an extension of 
time to file a brief; vacated the Board's August 23, 2001 
decision; dismissed the veteran's appeal for lack of 
jurisdiction; and remanded the case to the Board to have the 
appeal dismissed and the August 23, 2002, Board decision 
vacated.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1946 to April 1947.  

2.	On November 6, 2002, the Board was notified by the Court 
that the veteran died on March [redacted]

, 2002.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).  


ORDER

The appeal is dismissed.



		
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



